Citation Nr: 0106296	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  97-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a bilateral hand 
disorder.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for a bilateral 
testicular disorder.  

6.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative disk disease of L5-S1.  

7.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.  

8.  Entitlement to a rating in excess of 10 percent for 
status post cruciate repair of the right knee.  

9.  Entitlement to a compensable evaluation for chronic 
bilateral maxillary sinusitis with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In July 1997, the RO denied service connection for a left 
shoulder condition, for a right ankle condition, for a 
bilateral hand condition, for bilateral hearing loss, and for 
a bilateral testicle condition.  At the same time, the RO 
granted service connection for status post cruciate repair of 
the right knee (10 percent effective from December 22, 1996), 
for osteoarthritis of the left knee (10 percent effective 
from December 22, 1996), for tinnitus (0 percent effective 
from December 22, 1996), for bilateral chronic maxillary 
sinusitis with allergic rhinitis (10 percent effective from 
December 22, 1996), and for lumbosacral strain with 
degenerative disk disease of L5-S1 (10 percent effective from 
December 22, 1996).  The veteran perfected appeals with all 
the denials of service connection included in the July 1997 
rating decision as well as with the initial disability 
evaluations assigned for his service-connected disabilities. 

In a statement received at the RO in November 1997, the 
veteran claimed entitlement to service connection for a right 
shoulder disorder.  On a VA Form 9 received in December 1999, 
the veteran included a claim of entitlement to service 
connection for a right shoulder condition.  At the time of 
the December 5, 2000 Board hearing, the veteran affirmed that 
he desired to pursue the claim of service connection for the 
right shoulder disorder.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


REMAND

The veteran has appealed the denials of service connection 
for disorders of the left shoulder, right ankle, both hands 
and both testicles and hearing loss.  The veteran has alleged 
that the disorders began during active duty and that he 
currently experiences them.  

There has been a significant change in the law during the 
pendency of these appeals.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The assistance to be provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim provided that there is competent 
evidence of a current disability, an indication that the 
disability or symptoms may be associated with the claimant's 
active military service and the record does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board notes the veteran has not 
been afforded VA examinations to determine the nature extent 
and etiology of the left shoulder disorder, the right ankle 
disorder, the bilateral hand disorder, and the testicular 
disorder.  The examinations are necessary as the record does 
not contain sufficient medial evidence to decide these 
claims.  

The veteran was not provided with the laws and regulations 
pertaining to service connection for hearing loss.  Thus the 
veteran has not been provided notice of evidence required to 
substantiate the hearing loss claim.  He must be provided 
with the pertinent laws and regulations.  

The veteran has claimed entitlement to increased ratings for 
disabilities of the low back, right knee, left knee and 
sinuses.  In December 2000, the veteran testified before the 
undersigned member of the Board that, since his last VA 
examination in March 1999, all his disabilities had increased 
in symptomatology.  The Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  The Board 
finds the veteran must be scheduled for new VA examinations 
that will consider the veteran's reported increase in 
symptomatology.  

The RO assigned the schedular maximum for the disability.  In 
October 1999, the RO granted a 10 percent rating for tinnitus 
effective from June 10, 1999.  The effective date was based 
on the date of the revised criteria for evaluating tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  This is the 
maximum schedular evaluation for tinnitus, although a 
question remains as to whether the veteran would be entitled 
to a 10 percent rating for the period prior to October 1999.  
It is not clear whether the RO's rating decision satisfied 
the veteran's appeal.  His representative did not list this 
issue as being on appeal in her statement of accredited 
representative dated in November 2000, nor did she or the 
representative offer testimony or argument as to that issue 
at the hearing held in December 2000.  A veteran is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).

According the issues on appeal are remanded for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for a left 
shoulder disorder, a right ankle 
disorder, a bilateral hand disorder, a 
bilateral testicular disorder, hearing 
loss, a low back disability, a left knee 
disability, a right knee disability, 
tinnitus and for chronic bilateral 
maxillary sinusitis with allergic 
rhinitis.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should request that the 
veteran clarify whether he desires to 
withdraw his appeal as to the issue of 
entitlement to a higher original rating 
for tinnitus.

3.  The RO should arrange for 
examinations of the veteran to determine 
the nature, extent and etiology of any 
current left shoulder disorder, right 
ankle disorder, a bilateral hand 
disorder, and/or bilateral testicular 
disorder, found on examination.  The 
examiner must review the claims files 
including this remand prior to completion 
of the examination report(s).  Any 
further indicated special studies should 
be accomplished.  The examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
that any current left shoulder disorder, 
right ankle disorder, bilateral hand 
disorder, or bilateral testicular 
disorder found on examination is related 
to any incident of active duty.  Any 
opinions should be accompanied by a 
complete rationale.

4.  The RO should arrange for an 
appropriate examination of the veteran 
for the purpose of ascertaining the 
extent of severity of his bilateral knee 
and low back disabilities.  The claims 
file, separate copies of this decision, 
and copies of the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59 should be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and each examination report 
must be annotated by each examiner in 
this regard.  Any opinions expressed must 
be accompanied by a complete rationale.

The examiner should report the ranges of 
motion of the back and knees in degrees.  
The examiner should note the normal 
ranges of motion for the back.  The 
examiner should comment on whether there 
is muscle spasm on extreme forward 
bending, listing of the whole spine to 
the opposite side, a positive 
Goldthwaite's sign, or narrowing or 
irregularity of spinal joint spaces.  The 
examiner should further express an 
opinion as to the severity of the 
veteran's degenerative disk disease, and 
whether it is manifested by symptoms 
compatible with sciatic neuropathy with 
symptoms appropriate to the site of a 
diseased disc.  

With regard to the veteran's knee 
disability the examiner should report 
whether there is subluxation or lateral 
instability of either knee, and if 
present, whether such symptomatology is 
mild, moderate or severe.

The examiner should determine whether the 
service connected knee or back 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

5.  The veteran should be afforded a VA 
examination to determine the current  
severity of the service-connected chronic 
bilateral maxillary sinusitis with 
allergic rhinitis.  The claims folder and 
a copy of this remand are to be made  
available to the examiner prior to the 
examination, and the examiner is asked to  
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including sinus series if indicated, 
should be conducted and the examiner  
should review the results of any testing 
prior to completion of the report.  

The current manifestations of the 
veteran's sinus disorder should be fully 
described in the examination report.  The 
examiner's attention should be directed 
to the description of the frequency and 
duration of the veteran's sinus attacks.  
The examiner must discuss whether there 
is evidence of and the number of 
incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic 
treatment (lasting four to six weeks); 
and/or whether there is evidence of and 
the number of non-incapacitating episodes 
per year characterized by headaches, 
pain, and purulent discharge or crusting.  
The examiner must also discuss whether 
there is evidence of near constant 
sinusitis characterized by headaches, 
pain and tenderness of the affected 
sinus, and purulent discharge or crusting 
after repeated surgeries.  

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO must prepare and send the 
veteran and his representative a 
supplemental statement of the case that 
includes the laws and regulations 
pertaining to service connection for 
hearing loss.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


